Citation Nr: 1230950	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1983 to July 1986.  He had subsequent service in the Texas Army National Guard until his discharge in 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (the RO) which denied service connection for a low back disability and a right knee disability. 

In September 2006, the Veteran presented testimony at a personal hearing held at the RO before a Veterans Law Judge. A transcript of that hearing has been associated with the Veteran's VA claims folder.  The Veteran's Law Judge is no longer employed by the Board having retired after many years of dedicated service.  

In March 2007, the Board remanded this case to the agency of original jurisdiction (AOJ) for additional development. 

In January 2010, the Board denied service connection for back and right knee disabilities.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In conjunction with the appeal, the Veteran, through his attorney, and VA's Office of General Counsel prepared a Joint Motion for Remand.  In March 2012, the Court ordered that the Joint Motion for Remand be granted and that the matter be remanded for actions consistent with the terms of the joint motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.




REMAND

In conjunction with this appeal, the Board, in an April 2012 letter to the Veteran, indicated that the individual who had conducted the September 2006 hearing was no longer employed by the Board.  The Board indicated that the Veteran had several options with regard to appearing for another hearing if so desired.  Later that month, the Veteran returned the form and checked off the box indicating that he wanted to appear at a hearing before a Veterans Law Judge at the RO.

Pursuant to the Veteran's request and in order to comply with the duty to assist, the matter must be remanded to afford the Veteran an opportunity to appear at a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge in the order that the request was received.  A copy of all correspondence sent to the Veteran with regard to scheduling the Travel Board should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


